 1
 2
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON

 3
                                                                     Jul 09, 2021
 4                                                                      SEAN F. MCAVOY, CLERK


 5
 6                       UNITED STATES DISTRICT COURT
 7                     EASTERN DISTRICT OF WASHINGTON
 8
 9 PATRICK FLEETWOOD and MICHAEL                  No. 2:20-CV-00355-SAB
10 FLEETWOOD,
11              Plaintiffs,                       ORDER GRANTING
12              v.                                STIPULATED MOTION FOR
13 WASHINGTON STATE UNIVERSITY,                   PROTECTIVE ORDER
14              Defendant.
15        Before the Court is the parties’ Stipulated Motion for Protective Order, ECF
16 No. 30. Plaintiffs are represented by Matthew Crotty. Defendant is represented by
17 Debra Lefing and Brian Baker. The motion was considered without oral argument.
18        The parties agree and request that the Court enter a protective order for
19 Defendant’s production of unredacted documents. Specifically, the parties seek to
20 allow Defendant to produce unredacted University emails that directly pertain to
21 the events at issue in this lawsuit, but which are protected by the Family
22 Educational Rights and Privacy Act. The Court finds good cause to grant the
23 motion.
24        Accordingly, IT IS HEREBY ORDERED:
25        1.    The parties’ Stipulated Motion for Protective Order, ECF No. 30, is
26 GRANTED.
27        2.    The Court enters the following protective order into the record:
28 //
   ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
   ORDER # 1
 1     1. PURPOSES AND LIMITATIONS
 2          a. Discovery in this action is likely to involve production of confidential,
 3             proprietary, or private information for which special protection may
 4             be warranted. This protective order does not confer blanket protection
 5             on all disclosures or responses to discovery. The protection it affords
 6             from public disclosure and use extends only to the limited information
 7             or items that are entitled to confidential treatment under the applicable
 8             legal principles, and it does not presumptively entitle parties to file
 9             confidential information under seal.
10     2. “CONFIDENTIAL” MATERIAL
11          a. “Confidential” material shall include the following documents and
12             tangible things produced or otherwise exchanged: unredacted versions
13             of the records described in subparts (a) through (c) which are
14             education records containing personally identifiable student
15             information pursuant to 20 U.S.C. § 1232g(a).
16                i. (a) WSU emails bates numbered 02080221-0226, 02080315-
17                   0316, 02080361-0367, 02080369-0370, 02080372, 02080491,
18                   02080521-0522, 02080524-0541, 02080671, 02080676,
19                   02080685-0686, 02080688, 02080696, 02080715, 02080717,
20                   02080744, 02080781, 02080783-0784, 02080792, 02080797,
21                   02080899-927;
22                ii. (b) WSU investigative documents pertaining to Plaintiff’s
23                   underlying administrative action;
24               iii. (c) To the extent any future supplemental productions of
25                   records fall into topic area (a) or (b) above, WSU will provide
26                   those in unredacted form after making a reasonable effort to
27                   notify the current or former students whose personally
28               identifiable information is contained therein.
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 2
 1     3. SCOPE
 2         a. The protections conferred by this agreement cover not only
 3            confidential material (as defined above), but also (1) any information
 4            copied or extracted from confidential material; (2) all copies, excerpts,
 5            summaries, or compilations of confidential material; and (3) any
 6            testimony, conversations, or presentations by parties or their counsel
 7            that might reveal confidential material. However, the protections
 8            conferred by this agreement do not cover information that is in the
 9            public domain or becomes part of the public domain through trial or
10            otherwise.
11     4. ACCESS TO AND USE OF CONFIDENTIAL MATERIAL
12         a. Basic Principles. A receiving party may use confidential material that
13            is disclosed or produced by another party or by a non-party in
14            connection with this case only for prosecuting, defending, or
15            attempting to settle this litigation. Confidential material may be
16            disclosed only to the categories of persons and under the conditions
17            described in this agreement. Confidential material must be stored and
18            maintained by a receiving party at a location and in a secure manner
19            that ensures that access is limited to the persons authorized under this
20            agreement.
21         b. Disclosure of “CONFIDENTIAL” Information or Items. Unless
22            otherwise ordered by the court or permitted in writing by the
23            designating party, a receiving party may disclose any confidential
24            material only to:
25                  (a) the receiving party’s counsel of record in this action, as well
26                  as employees of counsel to whom it is reasonably necessary to
27                  disclose the information for this litigation;
28
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 3
 1               (b) the officers, directors, and employees (including in house
 2               counsel) of the receiving party to whom disclosure is
 3               reasonably necessary for this litigation, unless the parties agree
 4               that a particular document or material produced is for
 5               Attorney’s Eyes Only and is so designated;
 6               (c) experts and consultants to whom disclosure is reasonably
 7               necessary for this litigation and who have signed the
 8               “Acknowledgment and Agreement to Be Bound” (Exhibit A);
 9               (d) the court, court personnel, and court reporters and their
10               staff;
11               (e) copy or imaging services retained by counsel to assist in the
12               duplication of confidential material, provided that counsel for
13               the party retaining the copy or imaging service instructs the
14               service not to disclose any confidential material to third parties
15               and to immediately return all originals and copies of any
16               confidential material;
17               (f) during their depositions, witnesses in the action to whom
18               disclosure is reasonably necessary and who have signed the
19               “Acknowledgment and Agreement to Be Bound”, unless
20               otherwise agreed by the designating party or ordered by the
21               court. Pages of transcribed deposition testimony or exhibits to
22               depositions that reveal confidential material must be separately
23               bound by the court reporter and may not be disclosed to anyone
24               except as permitted under this agreement;
25               (g) the author or recipient of a document containing the
26               information or a custodian or other person who otherwise
27               possessed or knew the information.
28
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 4
 1            c. Filing Confidential Material. Before filing confidential material or
 2               discussing or referencing such material in court filings, the filing party
 3               shall confer with the designating party to determine whether the
 4               designating party will remove the confidential designation, whether
 5               the document can be redacted, or whether a motion to seal or
 6               stipulation and proposed order is warranted.
 7      5. DESIGNATING PROTECTED MATERIAL
 8            a. Exercise of Restraint and Care in Designating Material for Protection.
 9               Each party or non-party that designates information or items for
10               protection under this agreement must take care to limit any such
11               designation to specific material that qualifies under the appropriate
12               standards. The designating party must designate for protection only
13               those parts of material, documents, items, or oral or written
14               communications that qualify, so that other portions of the material,
15               documents, items, or communications for which protection is not
16               warranted are not swept unjustifiably within the ambit of this
17               agreement. Mass, indiscriminate, or routinized designations are
18               prohibited. Designations that are shown to be clearly unjustified or
19               that have been made for an improper purpose (e.g., to unnecessarily
20               encumber or delay the case development process or to impose
21               unnecessary expenses and burdens on other parties) expose the
22               designating party to sanctions. If it comes to a designating party’s
23               attention that information or items that it designated for protection do
24               not qualify for protection, the designating party must promptly notify
25               all other parties that it is withdrawing the mistaken designation.
26            b. Manner and Timing of Designations. Except as otherwise provided in
27               this agreement, or as otherwise stipulated or ordered, disclosure or
28             discovery material that qualifies for protection under this agreement
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 5
 1               must be clearly so designated before or when the material is disclosed
 2               or produced.
 3                     (a) Information in documentary form: (e.g., paper or electronic
 4                     documents and deposition exhibits, but excluding transcripts of
 5                     depositions or other pretrial or trial proceedings), the
 6                     designating party must affix the word “CONFIDENTIAL” to
 7                     each page that contains confidential material. If only a portion
 8                     or portions of the material on a page qualifies for protection, the
 9                     producing party also must clearly identify the protected
10                     portion(s) (e.g., by making appropriate markings in the
11                     margins).
12                     (b) Testimony given in deposition or in other pretrial or trial
13                     proceedings: the parties must identify on the record, during the
14                     deposition, hearing, or other proceeding, all protected
15                     testimony, without prejudice to their right to so designate other
16                     testimony after reviewing the transcript. Any party or non-party
17                     may, within fifteen days after receiving a deposition transcript,
18                     designate portions of the transcript, or exhibits thereto, as
19                     confidential.
20                     (c) Other tangible items: the producing party must affix in a
21                     prominent place on the exterior of the container or containers in
22                     which the information or item is stored the word
23                     “CONFIDENTIAL.” If only a portion or portions of the
24                     information or item warrant protection, the producing party, to
25                     the extent practicable, shall identify the protected portion(s).
26            c. Inadvertent Failures to Designate. If timely corrected, an inadvertent
27               failure to designate qualified information or items does not, standing
28             alone, waive the designating party’s right to secure protection under
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 6
 1               this agreement for such material. Upon timely correction of a
 2               designation, the receiving party must make reasonable efforts to
 3               ensure that the material is treated in accordance with the provisions of
 4               this agreement.
 5      6. CHALLENGING CONFIDENTIALITY DESIGNATIONS
 6            a. Timing of Challenges. Any party or non-party may challenge a
 7               designation of confidentiality at any time. Unless a prompt challenge
 8               to a designating party’s confidentiality designation is necessary to
 9               avoid foreseeable, substantial unfairness, unnecessary economic
10               burdens, or a significant disruption or delay of the litigation, a party
11               does not waive its right to challenge a confidentiality designation by
12               electing not to mount a challenge promptly after the original
13               designation is disclosed.
14            b. Meet and Confer. The parties must make every attempt to resolve any
15               dispute regarding confidential designations without court
16               involvement. Any motion regarding confidential designations or for a
17               protective order must include a certification, in the motion or in a
18               declaration or affidavit, that the movant has engaged in a good faith
19               meet and confer conference with other affected parties in an effort to
20               resolve the dispute without court action. The certification must list the
21               date, manner, and participants to the conference. A good faith effort to
22               confer requires a face-to-face meeting or a telephone conference.
23            c. Judicial Intervention. If the parties cannot resolve a challenge without
24               court intervention, the designating party may file and serve a motion
25               to retain confidentiality under Local Civil Rule 7. The burden of
26               persuasion in any such motion shall be on the designating party.
27               Frivolous challenges, and those made for an improper purpose (e.g., to
28             harass or impose unnecessary expenses and burdens on other parties)
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 7
 1             may expose the challenging party to sanctions. All parties shall
 2             continue to maintain the material in question as confidential until the
 3             court rules on the challenge.
 4      7. PROTECTED MATERIAL SUBPOENAED OR ORDERED
 5        PRODUCED IN OTHER LITIGATION
 6          a. If a party is served with a subpoena or a court order issued in other
 7             litigation that compels disclosure of any information or items
 8             designated in this action as “CONFIDENTIAL,” that party must:
 9                   (a) promptly notify the designating party in writing and include
10                   a copy of the subpoena or court order;
11                   (b) promptly notify in writing the party who caused the
12                   subpoena or order to issue in the other litigation that some or all
13                   of the material covered by the subpoena or order is subject to
14                   this agreement. Such notification shall include a copy of this
15                   agreement; and
16                   (c) cooperate with respect to all reasonable procedures sought
17                   to be pursued by the designating party whose confidential
18                   material may be affected.
19 //
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //
   ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
   ORDER # 8
 1      8. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
 2            a. If a receiving party learns that, by inadvertence or otherwise, it has
 3               disclosed confidential material to any person or in any circumstance
 4               not authorized under this agreement, the receiving party must
 5               immediately (a) notify in writing the designating party of the
 6               unauthorized disclosures, (b) use its best efforts to retrieve all
 7               unauthorized copies of the protected material, (c) inform the person or
 8               persons to whom unauthorized disclosures were made of all the terms
 9               of this agreement, and (d) request that such person or persons execute
10               the “Acknowledgment and Agreement to Be Bound.”
11      9. INADVERTENT PRODUCTION OF PRIVILEGED OR
12         OTHERWISE PROTECTED MATERIAL
13            a. When a producing party gives notice to receiving parties that certain
14               inadvertently produced material is subject to a claim of privilege or
15               other protection, the obligations of the receiving parties are those set
16               forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is
17               not intended to modify whatever procedure may be established in an
18               e-discovery order or agreement that provides for production without
19               prior privilege review. Parties shall confer on an appropriate non-
20               waiver order under Fed. R. Evid. 502.
21     10. NON TERMINATION AND RETURN OF DOCUMENTS
22            a. Within 60 days after the termination of this action, including all
23               appeals, each receiving party must return all confidential material to
24               the producing party, including all copies, extracts and summaries
25               thereof. Alternatively, the parties may agree upon appropriate
26               methods of destruction. Notwithstanding this provision, counsel are
27               entitled to retain one archival copy of all documents filed with the
28             court, trial, deposition, and hearing transcripts, correspondence,
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 9
 1             deposition and trial exhibits, expert reports, attorney work product,
 2             and consultant and expert work product, even if such materials
 3             contain confidential material. The confidentiality obligations imposed
 4             by this agreement shall remain in effect until a designating party
 5             agrees otherwise in writing or a court orders otherwise.
 6       IT IS SO ORDERED. The District Court Clerk is directed to enter this
 7 Order and provide copies to counsel.
 8       DATED this 9th day of July 2021.
 9
10
11
12
13
                                          Stanley A. Bastian
14                              Chief United States District Judge
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     ORDER GRANTING STIPULATED MOTION FOR PROTECTIVE
     ORDER # 10
